

Exhibit 10.11.2


October 19, 2010




CBL & Associates Limited Partnership
c/o CBL & Associates Properties, Inc.
2030 Hamilton Place Blvd., Suite 500
Chattanooga, Tennessee 37421-6000
Attention:  Chief Financial Officer




CBL & Associates Limited Partnership
c/o CBL & Associates Properties, Inc.
2030 Hamilton Place Blvd., Suite 500
Chattanooga, Tennessee 37421-6000
Attention:  Finance Counsel




 
Re:
Second Amended & Restated Credit Agreement (as amended, the "Credit Agreement")
by and among CBL & Associates Limited Partnership, as Borrower, CBL & Associates
Properties, Inc., as Parent, the Financial Institutions party thereto and their
assignees under Section 13.6, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent





To Whom It May Concern:


This letter is to confirm that the Administrative Agent and Lenders have
unanimously agreed:


 
(i)
to waive the requirement that Wausau Mall, the final Conditionally Approved
Eligible Property, be added to the Borrowing Base Properties; and



 
(ii)
that the Full Collateralization Date has occurred (notwithstanding that Wausau
Mall will not be added to the Borrowing Base Properties), such that (x) Lenders
will begin making Loans for all uses permitted by Section 8.8 of the Loan
Agreement, and (y) all Loans shall be deemed Revolving Loans, such that Borrower
may reborrrow Loans which are repaid.




 
 

--------------------------------------------------------------------------------

 

Such agreement is conditioned upon, and by acknowledging this letter Borrower
and Parent hereby acknowledge and agree that, (i) Borrower has voluntarily
reduced the Revolving Commitment to $520,000,000, and (ii) the Third Benchmark
Period shall commence as of the date hereof (rather than on January 1, 2011).


 


 

     Sincerely                Wells Fargo Bank, National Association            
   /s/ Kerry Richards        Kerry Richards             Acknowledged and agreed
to      
this 22nd day of October, 2010
                            CBL & ASSOCIATES LIMITED PARTNERSHIP            By:
CBL Holdings I, In.c         tis sole general partner                       By:
 /s/ Farzana K. Mitchell       Name:  Farzana K. Mitchell       Title: Executive
Vice President - Finance               CBL & ASSOCIATES PROPERTIES, INC.        
    By: /s/ Farzana K. Mitchell      Name:  Farzana K. Mitchell     Title: 
 Executive Vice President - Finance                                    

 


